Citation Nr: 0017740	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  96-51 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disability.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a psychiatric 
disorder.

5.  Entitlement to service connection for a gastrointestinal 
disorder secondary to service-connected disabilities.

6.  Entitlement to an increased rating for sinusitis with 
residuals of a nasal injury, currently evaluated as 
30 percent disabling.  

7.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 


INTRODUCTION

The veteran had active military service from September 1963 
to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating determinations of November 6, 1995, 
November 30, 1995, and September 22, 1999, by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By the November 6, 1995, decision, 
the RO held, among other determinations, that new and 
material evidence sufficient to reopen previously denied 
claims for service connection for degenerative changes of the 
cervical spine and hypertension had not been received.  The 
RO also denied a claim for an increased rating for sinusitis 
with residuals of a nasal injury.  On November 30, 1995, the 
RO held that new and material evidence sufficient to reopen a 
previously denied claim for lumbosacral strain with 
degenerative changes had not been received.  By its 
November 22, 1999, decision, the RO denied service connection 
for a nervous disorder and for a "stomach disorder" secondary 
to service-connected sinusitis and right thumb fracture 
residuals.  The RO also denied a total rating for 
compensation purposes based on individual unemployability 
(TRIU).  

In denying the veteran's claim for service connection for 
hypertension, the RO noted that service connection for that 
disability had been previously denied in February 1972 and 
found that the evidence received since that determination, 
which was unappealed and therefore final, was not new and 
material evidence under the applicable definition such as to 
warrant reopening of the claim.  See 38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) (1999).  The 
1972 rating action represented the initial adjudication 
undertaken on the veteran's claim following separation from 
service and the claim filed at that time was limited to a 
single disability consisting of residuals of an injury 
involving the right thumb.  Consideration of the matter by 
the RO was a response to a finding of hypertension on the 
original VA examination of the veteran, performed in January 
1972, rather than to any effort by the veteran to seek an 
adjudication regarding this disability.  The veteran himself 
did not file an actual claim for service connection for 
hypertension until March 1993.  To now subject him to the 
higher standard of evidentiary proof required for a new and 
material evidence determination as a result of the earlier 
adjudication which he did not request or actively pursue 
would be fundamentally unfair and deprive him of due process 
of law.  Accordingly, the issue of entitlement to service 
connection for hypertension will receive de novo 
consideration herein, and the shown appeal relating to 
hypertension has been recharacterized accordingly.  

The rating decision of November 6, 1995, also included denial 
of a claim for an increased rating for residuals of a right 
thumb fracture, evaluated as 20 percent disabling, and denial 
of a temporary total convalescent rating under 38 C.F.R. 
§ 4.30 following a VA hospitalization from December 1994 
through May 1995.  The statement of the case issued to the 
veteran in August 1996 addressed these issues, but the 
veteran thereafter indicated in a December 1996 substantive 
appeal that he did not wish to appeal either denial.  Both 
issues are therefore considered to have been withdrawn and 
will not be addressed herein.  

The RO in July 1997 addressed the issue of entitlement to 
service connection for a skin disorder and proceeded to deny 
the claim.  The veteran initiated an appeal by submitting a 
timely notice of disagreement and a statement of the case was 
issued.  However, he did not perfect his appeal by filing a 
timely substantive appeal.  Under the law, an appeal consists 
of a timely filed notice of disagreement in writing and a 
timely filed substantive appeal after a statement of the case 
has been furnished.  38 C.F.R. § 20.200 (1999).  A 
substantive appeal consists of a properly completed VA Form 
9, Appeal to the Board of Veterans' Appeals, or other 
correspondence containing the requisite information.  Proper 
completion and filing of a substantive appeal are the last 
actions the veteran needs to take to perfect an appeal.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.202 (1999).  The formal 
requirements for perfecting an appeal are product of a clear 
and unambiguous statutory and regulatory scheme; 
consequently, when a claimant fails to file a timely appeal 
or request an extension of the time for filing, he is barred 
from appealing the decision of the RO.  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).  Therefore, the issue of 
entitlement to service connection for a skin disorder is not 
properly before the Board and will not be addressed herein.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
back disability was denied by a rating decision of January 
11, 1993; the veteran did not appeal the denial following 
notification thereof.  

2.  Evidence received since the January 11, 1993, final 
denial includes documents which bear substantially and 
directly on the issue of entitlement to service connection 
for a back disability, are neither cumulative nor redundant, 
and are so significant that they must be considered in order 
for the Board to fairly decide the merits of the claim.  

3. The veteran's original claim for service connection for a 
cervical spine disability was denied by a rating decision of 
January 11, 1993; the veteran did not appeal the denial 
following notification thereof.

4. Evidence received since the January 11, 1993, final denial 
includes documents which bear substantially and directly on 
the issue of entitlement to service connection for a cervical 
spine disability, are neither cumulative nor redundant, and 
are so significant that they must be considered in order for 
the Board to fairly decide the merits of the claim.

5.  Hypertension had its onset in active military service.  

6.  The record does not include competent evidence that the 
veteran has a psychiatric disorder related to his period of 
military service.  

7.  Service connection is in effect for sinusitis with 
residuals of a nasal injury, rated 30 percent disabling, and 
residuals of a right thumb fracture, rated 20 percent 
disabling.  

8.  The record does not include competent medical evidence 
that the veteran has a gastrointestinal disorder related to 
military service or to treatment received for either of his 
service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Evidence received in support of the veteran's claim for 
service connection for a back disability is new and material 
and the claim is reopened.  38 U.S.C.A. §§ 1110, 5107, 5108, 
7104 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

2. Evidence received in support of the veteran's claim for 
service connection for a cervical spine disability is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 1110, 
5107, 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  Hypertension was incurred during active military service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991).

4.  The claim for service connection for a psychiatric 
disorder is not well grounded.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991).

5.  The claim for service connection for a stomach disorder 
secondary to service-connected disabilities is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991); 
38 C.F.R. § 3.310(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Disabilities of the Back and Cervical Spine

Background.  The veteran's service medical records contain no 
reference to complaints or abnormal findings pertaining to 
the back.  On examination for separation from service the 
veteran denied having or ever having had recurrent back pain.  
Examination of the spine was reported as normal.  Service 
medical records show that in October 1965 the veteran fell 
and struck his nose and left eye and that in January 1967 he 
fell and fractured his right thumb.  No injury to the back or 
neck associated with either mishap was reported.  

The veteran filed his original claim for VA disability 
compensation in November 1971, identifying only a right hand 
injury as a disorder for which service connection was sought.  
The veteran underwent a VA examination in January 1972 in 
connection with that claim.  There were no complaints or 
findings with respect to the back or cervical spine.  

Medical records dated in April 1978 were received from T. B. 
Dameron pertaining primarily to the right thumb.  There were 
no references to either the low back or cervical spine per 
se.  The medical history portion of the record noted that the 
veteran had received his "first" injury about 11 years 
earlier, when he had fallen and hurt his thumb in service and 
that he had sustained a reinjury upon his return to the 
United States.  

In May 1992 the veteran submitted two VA Forms 21-4138 
wherein he requested service connection for a back 
disability, claiming that he experienced severe back pain as 
well as pain that extended down his left arm to his 
fingertips with numbness of the fingertips.  

The veteran underwent a VA examination in July 1992 which 
included an orthopedic evaluation.  The veteran's complaints 
included left shoulder and arm pain which the examiner 
thought might be cardiac in origin.  On examination of the 
cervical spine, flexion was to 30 degrees and extension was 
to 30 degrees.  There was lateral flexion to 15 degrees on 
the left and 10 degrees on the right with some discomfort.  
Lateral rotation resulted in discomfort and a tight feeling.  
X-rays showed slight narrowing of the C3-C4 and C6-C7 disc 
spaces.  With respect to the low back, the veteran complained 
of having soreness above the hips and across the middle of 
the back for years.  Bending forward and standing on his feet 
at work and stretching caused some discomfort.  On 
examination lumbar lordosis was preserved.  Extension was to 
20 degrees and forward flexion was to 60 degrees.  Motions of 
the back were accompanied by some muscle soreness.  Deep 
tendon reflexes were preserved and equal at the knees and 
ankles.  There was no sensory deficit.  X-rays showed minimal 
spurring involving the bodies of the lumbar vertebrae but 
were otherwise unremarkable.  The diagnoses were chronic mild 
lumbosacral strain with minimal degenerative changes; and 
slight limitation of motion and cervical muscular strain, 
with minimal intervertebral disc changes on X-ray.  

The foregoing evidence was reviewed by the RO in January 1993 
as the basis for its decision to deny service connection for 
low back and cervical spine disabilities.  The veteran 
requested in March 1993 that his claim for service connection 
for a back disability be reopened.  In May 1995 he requested 
that his claim for service connection for a cervical spine 
disability.  He reported that a Dr. Peoples had discovered an 
old fracture of the cervical spine about three months 
previously and alleged that the fracture was the result of a 
fall from a C-123 aircraft.  

The veteran has submitted an October 1995 statement from 
T. J. Dhillon, M.D., of the Dhillon Orthopaedic Clinic which 
related that the veteran reported having fallen off the back 
of an airplane while it was on the ground 25 years earlier, 
receiving injuries to the back and neck.  He claimed that his 
back and neck had been bothering him since then and that his 
symptoms were gradually getting worse.  He complained of pain 
in the neck radiating into the left arm as well as a burning 
sensation and numbness in the left index finger for which he 
wore a cervical collar for relief.  He also used a cervical 
traction device off and on which did not relieve him.  
Examination of the cervical spine showed slight tenderness in 
the left trapezius and lower cervical region with mild 
limitation of flexion and extension.  There was slight 
sensory paresthesia in the medial nerve distribution.  
Examination of the lumbar spine showed no asymmetry or 
deformity.  There was tenderness and mild to moderate 
limitation of flexion with mild limitation of extension.  The 
examiner reviewed an MRI and CT scan of the neck and back 
which were interpreted to show degenerative joint disease of 
the cervical spine at C6-C7 and degenerative joint disease of 
the lumbar spine at L3-L4 and L5-S1.  The diagnoses were 
chronic cervical and lumbosacral sprain with degenerative 
cervical spine disc disease.  Dr. Dhillon expressed the 
opinion that the symptoms were chronic in nature and that 
injury to the neck and back could have occurred at the time 
of the fall from the airplane about 25 years earlier.  

Also of record are a voluminous quantity of VA 
hospitalization and outpatient treatment records covering the 
period from 1984 through August 1999.  The records describe 
treatment for both the low back and neck.  In November 1995 
the veteran underwent surgery for treatment of foraminal 
stenosis at C5-C6 and C6-C7.  

Analysis.  Service connection may be established for 
disability which is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(wartime), 1131 (peacetime) (West 1991 & Supp. 1998).  If the 
disability is not shown to have been chronic in service, 
continuity of symptomatology after separation is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  VA 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

The January 1993 RO denial of service connection for both low 
back and cervical spine disabilities was final with respect 
to the evidence then of record.  38 U.S.C.A. § 7105 (West 
1991).  However, the law permits the reopening of a finally 
adjudicated claim if additional evidence recognizable as "new 
and material" is subsequently received.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1999).  In 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the United 
States Court of Veterans Appeals United States Court of 
Veterans Appeals (redesignated on March 1, 1999, as the 
United States Court of Appeals for Veterans Claims) (Court) 
set forth a two-step analysis to be applied in determining 
whether a claim should be reopened.  The Board must first 
determine whether the evidence received since the most recent 
prior denial is new and material; if it is, the case will be 
considered reopened, and the claim will be evaluated in light 
of the entire evidence of record, both old and new.  If the 
claim is found not to be reopened, no further adjudication 
may take place.  See also Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd 83 F.3d. 1980 (Fed. Cir. 1996) (the Board is 
bound by an express statutory mandate not to consider the 
merits of the case if new and material evidence is not 
found).  Citing the later decision of the United States Court 
of Appeals for the Federal Circuit in Hodge v. West, 155 F 
3d. 1356 (1998), the Court in Elkins v. West, 12 Vet. App 209 
(1999), added a third step to the process, holding that if 
the claim is reopened and found to be well grounded, the duty 
to assist in the development of the evidence to support such 
claim must be fulfilled.  See also Winters v. West, 12Vet. 
App 203 (1999).  

The definition of new and material evidence is found in a VA 
regulation, 38 C.F.R. § 3.156(a) (1999), which provides as 
follows:  

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

In its decision in the case of Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), the Court adopted a three-pronged test:  (1) 
whether evidence received since the prior final disallowance 
is "new;" if so, (2) whether such evidence is relevant to and 
probative of the issue at hand; and, if so (3) whether there 
is a reasonable possibility that, when viewed in the context 
of all of the evidence of record, such evidence would change 
the outcome of the claim.  The Federal Circuit in Hodge, Id., 
overruled Colvin to the extent that Colvin required that 
evidence need be outcome-determinative in order to be new and 
material.  The RO has to date applied only the Colvin 
standard.  However, given the determination herein, the 
Board's application of Hodge does not result in prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

When the original determination as to service connection for 
neck and back disabilities was made in January 1993, the 
evidence before the RO consisted of service medical records, 
the report of a VA examination in January 1972, an April 1978 
statement from Dr. Dameron, the VA orthopedic examination 
report from July 1992, and VA treatment and hospitalization 
reports dated through 1992.  This evidence contained numerous 
references to a claimed but unsubstantiated injury from a 
fall from an airplane wing in service followed by initial 
documentation of degenerative joint disease of the cervical 
and lumbosacral spine segments in 1992.  In the absence of 
documentation of the claimed injuries in service, the RO 
found no basis for relating the post service disabilities to 
service and denied both claims.  

The documents received since that adjudication include a 
large quantity of additional evidence confirming the presence 
of cervical and lumbosacral disability.  Of greatest 
significance in deciding the veteran's claims, however, is 
the October 1995 report from Dr. Dhillon, which purports to 
find a relationship between the post service disabilities and 
the claimed injury in service.  The sufficiency of the 
evidence of record to establish the occurrence of the claimed 
injuries during service remains a matter that must be 
addressed, but in the event that is resolved favorably to the 
veteran's claim, the opinion of Dr. Dhillon linking the 
current disabilities to such fall is a critical item of 
evidence inasmuch as the Court has held that to establish 
service connection for a disability, the evidence must show 
(1) the existence of a current disability; (2) the existence 
of a disease or injury in service and, (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet.App. 542 
(1992); Rabideau v. Derwinski, 2 Vet.App. 141 (1992).  The 
statement from Dr. Dhillon is new, and it does not duplicate 
any information already of record.  The statement is of such 
significance that it must be considered in order to fairly 
decide the veteran's service connection claim. 

The claims for service connection for a back disorder and a 
cervical spine disorder are therefore reopened.  Whether the 
new and material evidence viewed in conjunction with the 
documents previously considered provides a basis for the 
granting of service connection or, for that matter, for 
recognizing the claim as well grounded, is unrelated to the 
question of whether such evidence is sufficient to reopen the 
earlier disallowed claim.  To reopen such claim, it is 
required only that the 38 C.F.R. § 3.156(a) criteria be 
satisfied.  


II.  Hypertension

Background.  Service medical records show that on an 
examination for enlistment in September 1963, the veteran's 
blood pressure was recorded as 120/80.  On an accompanying 
report of medical history, the veteran denied having or ever 
having had high or low blood pressure.  In December 1964 the 
veteran was evaluated for symptoms attributed to 
hyperventilation, and his blood pressure was reported as 
120/70.  In January 1967 the veteran was hospitalized for 
treatment of an injury to the hand with fracture of the first 
metacarpal bone.  A blood pressure reading of 160/90 was 
recorded during that hospitalization.  The veteran underwent 
a medical board examination in September 1967.  His blood 
pressure at that time was 140/76.  

The veteran underwent a VA general medical examination in 
January 1972.  His blood pressure was reported as 190/118 
while sitting, 188/124 while recumbent, and 180/120 while 
standing.  The diagnoses included "hypertension, essential, 
mild."

Office treatment records covering the period from February 
1970 to January 1973 prepared by K. Pearson, M.D., are of 
record.  The earliest blood pressure reading shown therein, 
recorded in June 1970, was 140/80.  In April 1971 a blood 
pressure of 180/110 was reported for the right arm and a 
pressure of 194/110 was reported for the left arm.  In 
January 1972, blood pressures of 158/110-100 and 160/120 were 
reported.  A VA checkup of elevated blood pressure was 
reported.  A blood pressure of 120/80 was recorded in August 
1972.  A pressure of 140/90 was recorded in June 1972.  

The record contains VA outpatient treatment records and 
hospitalization records dated from 1984 through 1999.  The 
veteran is shown to have been in receipt of treatment for 
hypertension throughout this period.  

Analysis.  The veteran's claim for service connection for 
hypertension is well grondled within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) in that it is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Once a claimant has met the initial 
burden of submitting evidence sufficient to establish a 
well-grounded claim, the VA has a duty under § 5107(a) to 
assist in developing the facts pertinent to the claim.  See 
Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom Epps v. West, 118 s. CT. 2348 (1998).  In this case, 
the actions taken on the veteran's behalf are sufficient to 
satisfy the VA obligation under § 5107.  

Service connection may be granted for disability shown to 
have been incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime) 
(West 1991).  If the disability is not shown to have been 
chronic in service, continuity of symptomatology after 
separation is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  A number of specific disabilities 
enumerated in the statute and in VA regulations, including 
hypertension, are presumed by law to have been incurred in 
service as shown to have been manifest to a degree of 
10 percent or more within one year following the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

The veteran argues that he was hypertensive while in service 
but that his hypertension was never diagnosed.  He maintains 
that if his vital signs had been properly recorded during his 
military service, hypertension would have been diagnosed and 
he would have received treatment.  

Hypertension is defined as persistently high arterial blood 
pressure.  Dorland's Illustrated Medical Dictionary, 28th 
Edition, 1994.  According to Dorland's:  

"Various criteria for its threshold have 
been suggested, ranging from 140 mm. Hg. 
systolic and 90 mm. Hg. diastolic to as 
high as 200 mm. Hg. systolic and 110 mm. 
Hg. diastolic.  Hypertension may have no 
known cause (essential or idiopathic 
hypertension) or be associated with other 
primary diseases (secondary 
hypertension)."  Dorland's, Id.  

By this definition, the blood pressures recorded during the 
January 1967 hospitalization and on the examinations for 
separation from service were at a hypertensive level, 
notwithstanding the absence of a recorded diagnosis.  The 
earliest recorded diagnosis of hypertension was that recorded 
by a VA examiner in January 1972, but the diagnosis was 
preceded by earlier post service readings by Dr. Pearson in 
June 1970 and April 1971 which were hypertensive in degree.  
It is significant that no entirely normal blood pressure 
readings were reported at a time between the earliest 
hypertensive reading in January 1967 and the eventual 
establishment of a diagnosis in January 1972.  In view of the 
relative consistency of the blood pressure readings during 
this period, the short periods of time involved and the 
degree of persistency and severity of the hypertension once a 
diagnosis was made, the continuity of symptomatology after 
separation may be properly found, even though chronicity of 
hypertension during service was not shown.  

A preponderance of the evidence therefore establishes that 
the veteran's essential hypertension had its onset during his 
period of active military service.  38 U.S.C.A. § 5107(a) 
(West 1991).  


III.  Service Connection for a 
Psychiatric Disorder

Background.  The veteran's service medical records contain no 
documentation of complaints or findings of a psychiatric 
disorder.  In the report of medical history filled out in 
September 1967 in connection with his examination for 
separation, the veteran put a check mark in the box 
indicating that he had or had had "nervous trouble of any 
sort" and another check mark in the yes box for "excessive 
drinking habit."  In the physician's notations providing 
elaboration on this history, it was noted that the veteran 
stated that he drank too much.  He had not sought treatment, 
and there had been no complications or sequelae.  On the 
examination report, psychiatric evaluation was reported as 
normal.  In a December 1964 entry describing evaluation for 
symptoms attributed to hyperventilation, the veteran was 
described as an "extremely apprehensive young man."

The veteran underwent an initial VA examination in January 
1972.  He made no complaints regarding nervousness.  In the 
portion of the report pertaining to the nervous system, the 
notation "no complaint" was entered.  

The record contains an October 1995 statement from a private 
orthopedist, T. J. Dhillon, M.D, pertaining to other 
disorders.  The summary of current examination findings 
includes a notation that the veteran appeared to be 
depressed.  

The record contains VA outpatient treatment records, 
including hospitalization records, covering the period from 
1984 through August 1989.  These records do not document the 
presence of a psychiatric disorder or a nervous disorder of 
any kind.  

Analysis.  The preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has defined a well-grounded claim 
as "a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
Once the claimant's initial burden of submitting a well-
grounded claim has been met,  the VA is obligated under 
38 U.S.C. § 5107(a) to assist the claimant in developing the 
facts pertinent to the claim.  The Court has held that the VA 
is prohibited from assisting a claimant in developing a claim 
which is not well grounded.  Morton v. West, 12 Vet. App. 477 
(July 14, 1999), req. for en banc consideration by a judge 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

In general, a claim for service connection is well grounded 
when three elements are satisfied with competent evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).   First, there must 
be competent medical evidence of a current disability (a 
medical diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  
See also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 
495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Savage, Id.  

In this case, the veteran was described on one occasion in 
service as an "apprehensive" individual, and on the medical 
history form he executed at separation, he noted a history of 
nervousness.  However, it appears from the report that the 
nervousness may have been associated with excessive drinking.  
In any case, it had not been present on a continuing basis 
and current examination showed no psychiatric disorder.  The 
veteran cites the medical history report as evidence of a 
nervous disorder in service, but clearly it is of no 
usefulness for this purpose, given that service medical 
records and the report of examination at separation do not 
bear out the claimed history.  

More fundamentally, the post service medical evidence does 
not establish the presence of a psychiatric disability at the 
present time.  The veteran was described as being depressed 
in appearance when examined by Dr. Dhillon.  This finding, 
viewed in context, is not evidence of a chronic disorder, and 
the veteran's VA treatment records are likewise negative for 
a psychiatric disability at the present time.  In the absence 
of competent evidence of a psychiatric disorder, the current 
disability required to establish the first of the three 
elements of the well-grounded test is not present.  The 
existence of a current disability is, in fact, the 
cornerstone of a claim for VA disability benefits.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997) (the Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

In the absence of a well-grounded claim, service connection 
must be denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  
The veteran has not identified any additional medical 
evidence which would render his claim well grounded.  
Robinette v. Brown, 8 Vet. App. 69 (1995); see also Slater v. 
Brown, 9 Vet. App. 240 (1996) and Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).  Since the claim is not well-grounded, the 
VA is not subject to the statutory duty to provide assistance 
in the development of the evidence to support such claim.  
The veteran is advised that if he is able to obtain evidence 
that is sufficient to render his claim well-grounded, the 
statutory duty will apply.  

IV.  Gastrointestinal Disorder.

Background.  No pertinent complaints or defects were reported 
on examination for entrance into military service.  Service 
medical records show that in February 1964 the veteran was 
evaluated for complaints of abdominal pain, vomiting, nausea 
and inability to keep anything down.  The assessment was to 
rule out gastroenteritis.  In October 1964 the veteran was 
seen for complaints of intermittent epigastric burning pain 
which radiated up the esophagus into the throat leaving a 
sour taste in the mouth.  The symptom was relieved by bland 
foods.  The clinical impression was irritable stomach.  On 
examination for separation in September 1967 the veteran 
filled out a medical history form in which he checked the 
appropriate boxes denying having or having had frequent 
indigestion or stomach, liver, or intestinal trouble.  
Examination of the abdomen and viscera was reported as 
normal.  

The veteran underwent an initial VA examination in January 
1972.  There were no complaints pertaining to the 
gastrointestinal system.  The portion of the examination 
report pertaining to the digestive system contained the entry 
"no complaint."  

The veteran's application for service connection for a 
stomach disorder secondary to service-connected disabilities 
was received in November 1997.  The veteran complained that 
he has a disability as a result of medications for his 
service-connected thumb fracture residuals and sinusitis 
which had been prescribed to him at the VA Medical Center in 
Durham, North Carolina.  He stated that "[c]urrently I am 
taking:  Pain Patch, Percocet, Motrin 800 mg., Valium, 
Prozac, Chlolrail (sic), Hyrate, Sea Mist Nasal Spray, 
Amoxicillian (sic), 500 mg., Cephalexin 250 mg., Guaifenesin 
(sic) 600 mg., Vaxcenase, Cimetidine, Zantac, Docusate."  

Medical records from the Durham VA Medical Center covering 
the period from 1984 through August 1999 are of record.  
According to these records, the veteran was first examined in 
1984 for multiple rectal polyps and diffuse diverticulosis.  
The veteran sought the evaluations because of a family 
history of colon cancer.  Multiple colonoscopies were 
thereafter performed on a number of occasions.  In a February 
1991 hospital report, a history of a colonoscopy in 1980 was 
recorded.  A sigmoid polypectomy was performed in 1987.  The 
VA records do not document pathology involving the stomach 
per se.  

Analysis.  Although the veteran has characterized his claim 
as involving a stomach disorder, it appears from the context, 
in particular the medical evidence in the claims file, that 
the matter at issue is not limited to the stomach itself but 
includes other portions of the gastrointestinal symptom.  The 
word "stomach" may properly be interpreted to include such 
additional pathology.  Given the diverse nature of the 
disorders documented in the file, and the absence of evidence 
referring to the stomach itself, the claim must be 
adjudicated from this somewhat broader perspective.  

The service medical records show that the veteran was seen in 
1964 for an episode of gastrointestinal symptoms thought to 
be due to possible gastroenteritis.  In 1967 he was seen for 
further symptoms attributed to an irritable stomach.  The 
veteran has not alleged that these manifestations are related 
to any currently complaints.  Under the law, service 
connection may be granted for disability that is shown to be 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (1999).  However, the Court 
has held that the Board is obligated to identify all 
potential theories of entitlement to benefits under the 
applicable law and regulations.  Floyd v. Brown, 9 
Vet. App. 88 (1996); Douglas v. Derwinski, 2 Vet. App. 103 
(1992) affirmed in part and vacated in part on 
reconsideration en banc, 2 Vet. App. 435 (1992).  The 
veteran's service medical records are relevant to the 
question of service incurrence.  

The Court has made it clear that in order to establish a 
well-grounded claim for service connection, a claimant has 
the burden to submit competent evidence to support each 
element of the claim, which includes the existence of current 
disability, and injury or disease in service, and a link or 
nexus between the two.  Caluza, Id.  The evidence of record 
thus satisfies the requirement that pathology be documented 
during service.  The record also demonstrates that the 
veteran has had post service intestinal disability as early 
as 1980 consisting of diverticulosis and rectal polyps.  
However, the record does not include any medical evidence 
which would service to link the post service pathology to 
military service.

The veteran bases his claim for secondary service connection 
on the basis that he has current disability related to a 
multiplicity of medications.  The record confirms that he has 
in fact received a number of prescribed medications over the 
years for his various disabilities.  It is not shown that all 
of the medications have been prescribed for the 
service-connected disabilities alone, given that the veteran 
has also received extensive treatment for 
nonservice-connected disorders.  Nevertheless, even if the 
premise of his claim is accepted, the record does not contain 
any medical corroboration to substantiate the veteran's 
allegations.  A lay person is competent to describe his 
current symptoms, but he is not qualified to express an 
opinion as to their cause.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, the unsupported 
allegations as to the medical question of whether medications 
has resulted in current disability is not sufficient to 
render the claim well grounded.  Grottveit, Id.  To the 
extent that the veteran is in fact contending that he has a 
medical disability involving the stomach itself, no such 
pathology is documented in the record.  The existence of a 
current disability is central to any claim for VA disability 
benefits.  Degmetich v. Brown, 104 F.3d, 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

In the circumstances presented, it is clear that the 
prerequisites for establishing a well-grounded claim for 
service connection for a gastrointestinal disorder are not 
met.  In the absence of a well-grounded claim, the Board is 
under no obligation to assist the veteran in the development 
of the evidence to support such claim and the appeal must be 
denied.  Edenfield, Id.   If the veteran is successful in the 
future in obtaining competent medical evidence that would 
render the claim well grounded, he may submit it to the RO 
for further consideration, and a determination will be made 
as to whether such evidence constitutes new and material 
evidence such as to warrant reopening of the claim for 
service connection for this or any other disorder denied as 
not well grounded.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  


ORDER

The claim for service connection for a cervical spine 
disability has been reopened by submission of new and 
material evidence.  To that extent, the appeal is allowed as 
to that issue.  

The claim for service connection for a lumbosacral spine 
disability has been reopened by submission of new and 
material evidence.  To that extent, the appeal is allowed as 
to that issue.

Service connection is granted for hypertension.  

Service connection for a psychiatric disorder is denied as 
not well grounded.  

Service connection for a gastrointestinal disorder secondary 
to service-connected disabilities is denied as not well 
grounded.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
its being carried out completely.  

Cervical spine and lumbosacral spine disabilities.  

Since the claims for service connection for cervical spine 
and lumbosacral spine disabilities have been found to be 
reopened by new and material evidence, a determination is now 
required as to whether such claims are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 and Supp. 
1998) and Murphy v. Derwinski, 1 Vet. App. 89 (1990).  Before 
the Court's decisions in Winters and Elkins, Id., a finding 
that a claim had been reopened was synonymous with a 
determination that the underlying claim was itself well 
grounded.  See Edenfield v, Brown, 8 Vet. App 384 (1995).  In 
Elkins, however, noting that Hodge, Id, had eliminated the 
requirement that evidence must raise a reasonable possibility 
of changing the outcome of the claim in order to be 
considered new and material, the Court effectively 
"decoupled" the new and material evidence and well 
groundedness requirements.  See also Winters, Id.  

The Court has held that where the Board determines that new 
and material evidence has been submitted to reopen a claim, 
the veteran must be asked, before the claim is reviewed on 
the merits, whether he objects to Board adjudication in the 
first instance, or, alternatively, the Board may make a 
decision on the merits of the claim without contacting the 
veteran if it explains why no prejudice will result to him 
from adjudicating the matter on the merits without first 
remanding to the RO.  Sutton v. Brown, 9 Vet. App. 553, 562 
(1996).  The general rule established by the Court is that if 
there is a possibility that the veteran will be prejudiced in 
any way by initial consideration of an issue by the Board, 
the claim must be remanded to the RO for further 
adjudication.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the present case, the possibility that adjudication of the 
merits may be prejudicial to the veteran cannot be ruled out.  
Accordingly, the veteran's best interests would be served by 
initial merits consideration of the lumbosacral spine and 
cervical spine claims by the RO, and the Board will remand 
the issues for this purpose.  If the claims are found to be 
well-grounded, all actions necessary to satisfy the statutory 
duty to assist must be fully completed.  

Increased rating for sinusitis.  

Service medical records show that in October 1965, the 
veteran was seen for injuries to his nose received in a fall, 
resulting in a probable fracture of the nasal septum.  A 
10 percent rating was assigned from May 1992.  In February 
1989 the veteran underwent a septoplasty and in February 1990 
underwent a revision of the septoplasty.  The rating was 
later raised to 30 percent, effective from May 8, 1992, the 
date of the original 10 percent award.  The veteran continued 
to have acute and chronic sinusitis manifested by constant 
headaches and recurring infections.  He has undergone at 
least three surgical procedures for treatment of sinusitis, 
most recently in December 1994.  

The evidence of record with respect to sinusitis consists 
primarily of VA hospitalization and treatment records dated 
through August 1999.  A VA compensation examination was 
performed in April 1995 but none has been performed since 
then, and the records pertaining to the sinusitis are not 
adequate for rating purposes.  The April 1995 examination 
report may have been adequate for determining the status of 
the disability at that time, but given the length of time 
that has elapsed since then, another examination should be 
performed to determine the status of the disability during 
the subsequent five years.  

Total disability for compensation purposes based on 
individual unemployability.

A TRIU is assignable when a veteran is precluded from 
obtaining or maintaining gainful employment consistent with 
his education and occupational experience by reason of his 
service-connected disabilities.  See 38 U.S.C.A. §§ 1155; 38 
C.F.R. 3.340, 3.341, and 4.16(a) (1999).  There must be 
impairment of such degree that it is impossible for the 
average person with such disabilities to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (1999).  To adjudicate the issue, it must be determined 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's education, 
special training, and previous work experience, but not to 
his age or to impairment caused by nonservice- connected 
disabilities.  See §§ 3.341, 4.16, 4.19 (1999); Van Hoose v. 
Brown, 4 Vet.App. 361 (1993).  For the purposes of 38 C.F.R. 
4.16(a), marginal employment shall not be considered 
substantially gainful employment.  

However, before the question of employability can be 
addressed, the claimant must satisfy the schedular criteria 
set forth in 38 C.F.R. § 4.16(a) (1999).  Those criteria are 
met when one disability is ratable at 60 percent or more, or 
when two or more disabilities are ratable at 40 percent or 
more, with sufficient additional evidence to bring the 
combined rating to 70 percent or more.  The regulation 
specifies that disabilities resulting from a common etiology 
or a single accident will be considered as one disability for 
the purpose of meeting the 60 percent requirement.  

In the present case, the veteran has two service-connected 
disabilities, sinusitis with nasal injury rated 30 percent 
disabling, and right thumb fracture residuals rated 
20 percent disabling.  Since the combined rating is only 
40 percent, the veteran's service-connected disabilities fall 
short of satisfying the schedular requirements for a TRIU.  
However, the readjudication of several issues that will 
ultimately be necessary following completion of the 
development requested in this remand has the potential to 
alter the combined rating, either by the addition of other 
service-connected disabilities or by the increase of the 
rating for sinusitis, or both, and to enable the veteran to 
satisfy the schedular criteria for a TRIU.  The Board will 
defer adjudication of the issue of TRIU entitlement until the 
RO actions are complete.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO should obtain all VA 
outpatient treatment records from the VA 
Medical Center in Durham, North Carolina, 
for the period since August 1999.  

3.  The veteran should be given a further 
opportunity to identify any medical 
providers, both VA and private, including 
both physicians and institutions 
(hospitals or clinics) other than the VA 
Medical Center in Durham, North Carolina, 
from which he has received examination or 
treatment for sinusitis since April 1995.  
Upon receipt of proper authorization, the 
RO should attempt to obtain all available 
documentation from the providers 
identified by the veteran.  

4.  The RO should take appropriate steps 
to schedule the veteran for a special VA 
examination to ascertain the nature and 
severity of sinusitis and nasal injury 
residuals.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner(s) for 
review in conjunction with the 
examinations, together with a copy of 
this remand.  The RO must assure that the 
examiner is provided with a list of all 
relevant rating criteria; relevant 
criteria include all rating criteria that 
must be taken into account in determing 
whether a rating of 30 percent or higher 
is warranted for the service-connected 
sinusitis with residuals of nasal 
fracture.  The examiner must report all 
findings in medical terms consistent with 
all relevant rating criteria, and the 
report must make it clear whether each 
item included in the relevant criteria is 
present or not present.

5.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that the 
purposes of this remand, as shown in the 
discussion and specification above, have 
been satisfied.  If the requested 
information is incomplete, the report 
should be returned as inadequate for 
rating purposes pursuant to 38 C.F.R. 
§ 4.2 (1999).  If this is necessary, the 
physician who performs the examination 
should be given an opportunity to amend 
the findings without reexamining the 
veteran but should be free to schedule a 
reexamination if necessary.  All other 
necessary followup actions should be 
taken.  

6.  When the development requested herein 
is deemed to be complete, the RO should 
readjudicate the issues on appeal.  The 
RO should make an initial determination 
as to whether the claims for cervical and 
lumbosacral spine disabilities are well-
grounded; if they are so found, all 
actions necessary to satisfy the duty to 
assist should be completed in full.  An 
initial rating should be assigned for 
hypertension, and the claim for a TRIU 
should be reviewed in light of the 
determinations made herein.  

7.  If any determination is adverse to 
the veteran, a supplemental statement of 
the case should be prepared and the 
veteran and his representative should be 
given a reasonable period of time for 
reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals




 



